Citation Nr: 1734816	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-09 512	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right foot disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In July 2014, the Board remanded the instant matter in order to schedule the Veteran for his requested hearing.  Thereafter, in September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.  In March 2016, the Board remanded the case for additional development and it now returns for further appellate review.


FINDING OF FACT

A right foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge. 


CONCLUSION OF LAW

The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a June 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regards to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.      

The Veteran was afforded a VA examination so as to ascertain the etiology of his right foot disorder in August 2010.  However, the Board determined in the March 2016 remand that such opinion was inadequate to decide the claim.  Consequently, an April 2016 VA examination and addendum opinion was obtained.  The Board finds that such opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's STRs, available post-service records, and the statements offered by him.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the April 2016 VA examiner is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.   

Additionally, in September 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the September 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  In pertinent part, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his right foot disorder, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his right foot disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of such hearing, the Board remanded the claim in March 2016 in order to obtain outstanding treatment records and an addendum opinion to determine the nature and etiology of his right foot disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Moreover, the Board finds that the AOJ has substantially complied with the July 2014 and March 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in July 2014, the appeal was remanded in order to afford the Veteran his requested Board hearing, which was conducted in September 2015.  In March 2016, the Board again remanded the matter in order to provide the Veteran with an opportunity to identify any outstanding records and thereafter obtain any outstanding private and VA treatment records, and to obtain an addendum opinion.  Thereafter, the Veteran was provided with a letter in March 2016 in which he was requested to identify any outstanding treatment records; however, he did not do so.  Additionally, updated VA treatment records were obtained, and an addendum opinion was rendered in April 2016.  As previously discussed, the Board finds that the April 2016 addendum opinion is adequate to decide the issue.  Therefore, the Board finds that there has been substantial compliance with the Board's July 2014 and March 2016 remand directives, and no further action in this regard is necessary.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a right foot disorder.  Specifically, in a May 2010 written correspondence, he reported that he broke his right big toe and heel while in service and was currently experiencing pain.  He also reported in a June 2010 written correspondence that, during night training while in service, he hurt his foot on a draining top that was not secure.  The Veteran indicated that he was sent back into the field with a cast on.  He further indicated that, over the years, his right foot had been constantly bothering him; the pain had gotten worse, especially in the winter; and walking on his feet all day causes pain that comes and goes in his right big toe.  Additionally, during the September 2015 Board hearing, he testified that he was currently receiving cortisone shots in his right foot every three months, which takes away a lot of the pain until the medication wears off.  The Veteran further testified that, while in service, he was required to go into the field when it was raining with a cast on.  Furthermore, the Veteran reported that, when he hurt his right foot in service, he broke his big toe and cracked his heel; a cast was placed to try and heal such problems; and he continued to experienced pain after his in-service foot injury, especially when he was required to run in boots every morning.  Consequently, the Veteran claims that service connection for a right foot disorder is warranted.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a right foot disorder.  Specifically, in conjunction with his August 2010 and April 2016 VA examinations, as well as during treatment, the Veteran was noted to have hallux valgus and hallus rigidus of the right great toe.  Thus, the remaining question is whether the Veteran's right foot disorder is related to his military service. 

The Veteran's STRs indicate that, in September 1982, he hurt his right foot.  At such time, he complained of pain in his right foot for two days.  Additionally, he reported that he hurt his foot on a metal bar while running from a skunk, had constant pain, and did not have a history of right foot trauma.  Upon examination, there was edema on the Veteran's right foot around his big toe and pain to palpation; limited range of motion in his ankle and big toe; and pain to his heel and ankle when palpation is applied.  Such record further indicates an assessment of rule out possible muscle or ligament strain.  Following examination, the Veteran was referred to the podiatry clinic for an evaluation.  The next day, x-rays showed no evidence of pathology in his areas of pain; however, an assessment of dorsal lipping with a fracture of the right talus was noted and he was casted.  Thereafter, a September 1982 treatment record indicates that the Veteran returned to the podiatry clinic for removal of his cast.  At such time, he complained of heel pain and no field duty for seven days was recommended.  An October 1982 treatment record notes that the Veteran had a normal examination at the podiatry clinic.  The remainder of the STRs are negative for any complaints, treatment, or diagnoses referable to the right foot.

Thus, the remaining inquiry is whether the Veteran's currently diagnosed right foot disorder is related to his in-service complaints and/or foot injury.  However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for a right foot disorder.

In this regard, a November 2009 VA treatment record revealed that the Veteran reported hitting the medial side of his foot in the great toe area a day prior and complained of pain in that area.  He further reported that he had a history of an injury to the same area while in the Army several years prior; had pain in that area off and on for approximately 5-6 years, which was usually worse in the winter; and was able to ambulate with a slight limp.  Such record noted an assessment of right great toe pain and an x-ray of the Veteran's right foot was ordered.  A December 2009 VA treatment record noted that the x-rays were unremarkable and there appeared to be no fracture, dislocation, or destructive bone changes.  

A September 2014 private treatment record indicated the Veteran's complaint of right great toe pain with movement and weather drop.  Upon examination, right and left foot hallux rigidus/limitus (with the right foot showing greater symptoms) was noted.  An October 2014 VA treatment record indicated the Veteran's complaint of right great toe pain/bunion that was getting worse over the past several years.  The Veteran reported that he tried wider shoes for accommodation; his pain is occasionally 10/10; and a private podiatrist told him he needed bunion surgery with joint implant.  An impression of osteoarthritis/degenerative joint disease, hallux rigidus, metatarsalgia, and pain was noted.  Furthermore, an x-ray report revealed a normal examination with no fracture, dislocation, or degenerative change.  

VA treatment records dated from September 2015 to April 2016 indicated the Veteran's complaints of foot pain with difficulty standing and walking.  An impression of right foot hallux rigidus; left foot hallux limitus; foot pain; exostosis; and capsulitis was noted.  Moreover, in September 2015, the VA clinician, Dr. D.P., opined that the Veteran's arthritis bunion deformity and painful great toe joint could be related to a previous injury; however, she noted that she did not know the true nature of his foot trauma and would need to fully evaluate his past medical records in order to verify the type of fracture he sustained while in service. 

As noted, the Veteran was afforded a VA examination in August 2010.  At that time, he reported that while in service, he was carrying a load and heading out into the field when he tripped on the handle of a culvert on the ground.  He further reported that he immediately had right foot pain and swelling, and an x-ray revealed a fracture of his big toe and a cracked heel.  The Veteran indicated that he was treated with a cast and when he went out into the field, his cast got wet so he had to cut if off and get another one.  He further indicated that he was given a profile and wore the cast for a couple of months.  He noted that he had been experiencing foot pain and was not seen about his condition until the year prior.  

Following an interview with the Veteran, a review of the record, and a physical examination, the August 2010 VA examiner reported a diagnosis of right foot mild hallux valgus.  The examiner ultimately opined that it was less likely than not that the Veteran's right foot disorder was caused by or a result of his in-service right foot injury.  As rationale for the opinion, the examiner indicated that, after his foot injury, the Veteran had x-rays of his foot which revealed an abnormality of the dorsum of the talus bone (bone of upper foot surface near ankle) with a possible fracture versus exostosis (a bony outgrowth), and he was treated with a cast which he wore for only a few days.  The examiner further indicated that, upon the Veteran's return to podiatry two weeks later, his foot examination was documented as normal and he was given orders to return to full duty.  Additionally, the examiner noted that the Veteran stated that his current right foot pain was near his 1st metatarsophalangeal joint of medial, dorsal, and plantar surfaces, without pain or tenderness of the dorsal, upper foot, or ankle.  The examiner further noted that the Veteran's STRs did not document a fracture or injury in the area where he currently complained of pain.  Moreover, he did not currently complain of pain or have any tenderness in the area of injury documented in his STRs.  The examiner concluded that the Veteran's area of current symptoms was not consistent with the area of his foot injury as documented in his STRs; therefore, it was less likely than not that his current right foot pain condition with very mild hallux valgus was related to his prior foot injury in service. 

However, as the Board explained in its March 2016 remand, both the August 2010 VA opinion and September 2015 opinion from Dr. D.P. failed to address the Veteran's contention that his in-service physical training resulted in his right foot disorder.  The Board further explained that Dr. D.P.'s opinion was speculative in nature as she indicated that she did not have a complete factual history.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Accordingly, the Board accords no probative weight to either opinion.  Further, in light of such deficiencies, the Board remanded for an addendum opinion, which was rendered in April 2016.   
 
During the April 2016 VA examination, the Veteran reported that, when in service on night during training, he was running and his right foot hit the open lid of a culvert.  The Veteran further reported that his foot was swollen so he went to sick call the next day and no x-rays were done, but he was told that he broke a toe and cracked his heel.  He indicated that he received a cast and, although he put a plastic bag over it, since it was raining, his cast got wet and was "shrinking."  He further indicated that he and some of his fellow soldiers cut off his cast and went to sick call the next morning.  The Veteran noted that he was given a profile and light duty for 45 days, as well as a walking boot.  He further noted that his right foot continued to hurt and he kept going back to the medics.  The Veteran reported that he started seeing a doctor in 2000 and he was getting steroid injections in his great toe.  

Following an interview with the Veteran, a review of the record, and a physical examination, the April 2016 VA examiner reported a diagnosis of right foot hallux rigidus.  The examiner ultimately opined that it was less likely than not that the Veteran's right foot disorder was incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner indicated that a review of the Veteran's STRs showed that he was seen in 1982 for right foot pain and referred the next day to the podiatry clinic where an x-ray was ordered, showing no evidence of pathology in the areas of pain; however, an 8 millimeter abnormality was noted on the top of his talus (a bone that is located on the top of the calcaneus (heel bone) and below the lower leg tibia and fibula to form the ankle).  The examiner further indicated that the assessment stated doral lipping (bony overgrowth) versus fracture; the Veteran was casted; and he returned to the clinic five days later to remove his cast and reported heel pain.  The examiner noted that the Veteran was placed on light duty and had a follow-up two weeks later, at which time he had a normal examination.  The examiner further noted that nothing more was said in the Veteran's STRs about great toe pain.  Additionally, the examiner noted that in 2009, 27 years after his right foot injury, the Veteran had an x-ray of his right foot for lateral foot pain, which showed mild hallux valgus; and four years later, he had x-rays of both feet, which showed hallux valgus.  The examiner further reported that the Veteran's current examination showed right foot hallux rigidus - a degenerative arthritis of the metatarsophalangeal joint of the great toe; and according to the American Academy of Orthopaedic Surgeons, "Hallux rigidus usually develops in adults between the age of 30-60 years.  No one knows why it appears in some people & not others."  Here, the examiner explained that there was no evidence of record that such condition developed while the Veteran was in service, or that he had a persistent chronic condition of his big toe when he was in service.  The examiner further explained that the Veteran sustained a "possible" fracture of a foot bone near his heel that was totally asymptomatic upon examination and had no relation to his current big toe complaint.  

Furthermore, the April 2016 VA examiner indicted that there was no showing of a continuity of toe symptoms after service.  In this regard, the examiner noted that the Veteran stated he was a construction worker for most of his working career and he then went into housekeeping, and eventually became an electrician.  The examiner further noted that the next documentation of a right foot complaint was in 2009, 27 years after his right foot injury.  

Moreover, the April 2016 VA examiner reported that there was no evidence that the Veteran developed arthritis in his right big toe while in service.  Here, the examiner noted that there was no mention made of toe arthritis in his x-ray in 1982.  The examiner further noted that no documentation was found substantiating any evidence of arthritis in his right great toe either in service or shortly thereafter. 

The April 2016 VA examiner concluded that, without competent evidence of a nexus between the right foot injury in service and the Veteran's current right great toe arthritic condition, there was no direct service connection. 

Therefore, the Board finds that the April 2016 VA examiner's opinion is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

Although the Veteran sincerely believes that his right foot disorder was caused by his service, this is a complex medical matter requiring training and experience which the Veteran does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of arthritis and the impact a foot injury involving a culvert may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board accords no probative to the Veteran's lay assertions regarding the etiology of his right foot disorder. 

Furthermore, the Board notes that the Veteran has indicated in written correspondences and during his September 2015 Board hearing that, over the years, his right foot had been constantly bothering him; and his right foot pain had gotten worse, especially in the winter.  However, his STRs, which include X-rays, are negative for arthritis or degenerative changes.  Moreover, VA treatment records reveal that the Veteran was not diagnosed with right foot mild hallux valgus until August 2010, and right foot hallux rigidus until September 2014; approximately 26 and  30 years, respectively, after discharge from service.  Finally, there is no competent evidence relating his complaints of right foot pain to a diagnosis of arthritis within his first post-service year.  In fact, the highly probative April 2016 VA opinion found that no evidence of arthritis in his right great toe either in service or shortly thereafter.  Therefore, the Board finds that presumptive service connection for a chronic disease, to include based on a continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309; Walker, supra. 

In summary, the Board finds that a right foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.  Consequently, service connection for such disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a right foot disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


